Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 1 of 15                 PageID #: 527



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                               NORTHERN DIVISION

BETTY MAE MAHAN,                           :

       Plaintiff,                          :

vs.                                        :      CA 19-0858-MU

ANDREW M. SAUL,                            :
Commissioner of Social Security,
                                           :
       Defendant.


                         MEMORANDUM OPINION AND ORDER

       Plaintiff Betty Mae Mahan brings this action, pursuant to 42 U.S.C. §§ 405(g) and

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social

Security denying her claims for a period of disability, disability insurance benefits, and

supplemental security income. The parties have consented to the exercise of jurisdiction

by the Magistrate Judge, pursuant to 28 U.S.C. § 636(c), for all proceedings in this

Court. (Docs. 15 & 18 (“In accordance with provisions of 28 U.S.C. §636(c) and

Fed.R.Civ.P. 73, the parties in this case consent to have a United States magistrate

judge conduct any and all proceedings in this case, . . . order the entry of a final

judgment, and conduct all post-judgment proceedings.”)). Upon consideration of the

administrative record, Plaintiff’s brief, and the Commissioner’s brief,1 the Court

concludes that the Commissioner’s decision denying benefits should be affirmed.2


       1
               The parties waived oral argument. (See Docs. 16 & 19).
       2
              Any appeal taken from this memorandum opinion and order and judgment shall
be made to the Eleventh Circuit Court of Appeals. (See Docs. 15 & 18 (“An appeal from a
judgment entered by a magistrate judge shall be taken directly to the United States court of
(Continued)
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 2 of 15                    PageID #: 528



                                 I. Procedural Background

       Plaintiff filed applications for disability insurance benefits and supplemental

security income on December 15, 2016, alleging disability beginning on September 30,

2016. (See Tr. 164-70 & 171-77). Mahan’s claims were initially denied on February 3,

2017 (Tr. 67-68, 69-70, 93-97 & 98-102) and, following Plaintiff’s February 22, 2017

request for a hearing before an Administrative Law Judge (“ALJ”) (Tr. 105-06), a

hearing was conducted before an ALJ on May 17, 2018 (Tr. 36-63). On November 13,

2018, the ALJ issued a decision finding that the claimant was not disabled and,

therefore, not entitled to social security benefits. (Tr. 21-32). More specifically, the ALJ

determined at the fourth step of the five-step sequential evaluation process that Mahan

retains the residual functional capacity to perform light work and, therefore, her past

relevant work as a candy separator/hand packager. (Tr. 25-31; compare id. with Tr. 58-

59). On January 10, 2019, the Plaintiff appealed the ALJ’s unfavorable decision to the

Appeals Council (see Tr. 161-63); the Appeals Council denied Mahan’s request for

review on October 8, 2019 (Tr. 1-4). Thus, the hearing decision became the final

decision of the Commissioner of Social Security.

       Plaintiff alleges disability due to degenerative disc disease and stenosis of the

cervical and lumbar spine, diabetes mellitus, and obesity. The Administrative Law Judge

(ALJ) made the following relevant findings:

       3.    The claimant has the following severe impairments:
       degenerative disc disease and stenosis of [the] cervical and lumbar
       spine, diabetes mellitus, and obesity (20 CFR 404.1520(c) and
       416.920(c)).
                                 .     .     .

appeals for this judicial circuit in the same manner as an appeal from any other judgment of this
district court.”)).


                                                2
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 3 of 15         PageID #: 529




       4.     The claimant does not have an impairment or combination of
       impairments that meets or medically equals the severity of one of the
       listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
       CFR 404.1520(d), 404.1525, 404.1526, 416.920(d), 416.925 and
       416.926).

                                   .      .         .

       5.     After careful consideration of the entire record, the
       undersigned finds that the claimant has the residual functional
       capacity to perform a range of “light work,” as that term is otherwise
       defined in 20 CFR 404.1567(b) and 416.967(b). Specifically, the
       claimant can lift and carry up to 20 pounds occasionally and up to
       10 pounds frequently. She can push and pull within those same
       exertional limits. She can stand or walk for about 6 hours altogether
       and she can sit for at least 6 hours out of an 8-hour workday. She
       can occasionally climb ramps and stairs, but she cannot climb
       ladders, ropes or scaffolding. She is able to occasionally stoop,
       crouch and kneel, but could not perform any crawling. She can
       perform tasks not involving concentrated exposure to pulmonary
       irritants such as dust, gases, fumes and smoke. She can perform
       tasks not involving the operation of vibrating tools or equipment.
       She can perform tasks not involving exposure to temperature
       extremes or exposure to workplace hazards such as unprotected
       heights and dangerous moving machinery.

                                   .      .         .


       6.    The claimant is capable of performing past relevant work as a
       candy separator/hand packager. This work does not require the
       performance of work-related activities precluded by the claimant’s
       residual functional capacity (20 CFR 404.1565 and 416.965).

                                   .      .         .


       7.     The claimant has not been under a disability, as defined in the
       Social Security Act, from September 30, 2016, through the date of
       this decision (20 CFR 404.1520(f) and 416.920(f)).

(Tr. 23, 25, 31 & 32 (emphasis in original)).

                     II. Standard of Review and Claims on Appeal



                                                3
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 4 of 15                 PageID #: 530



       In all Social Security cases, an ALJ utilizes a five-step sequential evaluation

       to determine whether the claimant is disabled, which considers: (1)
       whether the claimant is engaged in substantial gainful activity; (2) if not,
       whether the claimant has a severe impairment; (3) if so, whether the
       severe impairment meets or equals an impairment in the Listing of
       Impairments in the regulations; (4) if not, whether the claimant has the
       RFC to perform her past relevant work; and (5) if not, whether, in light of
       the claimant’s RFC, age, education and work experience, there are other
       jobs the claimant can perform.

Watkins v. Commissioner of Social Sec., 457 Fed. Appx. 868, 870 (11th Cir. Feb. 9,

2012)3 (per curiam) (citing 20 C.F.R. §§ 404.1520(a)(4), (c)-(f), 416.920(a)(4), (c)-(f);

Phillips v. Barnhart, 357 F.3d 1232, 1237 (11th Cir. 2004)) (footnote omitted). The

claimant bears the burden, at the fourth step, of proving that she is unable to perform

her previous work. Jones v. Bowen, 810 F.2d 1001 (11th Cir. 1986). In evaluating

whether the claimant has met this burden, the examiner must consider the following four

factors: (1) objective medical facts and clinical findings; (2) diagnoses of examining

physicians; (3) evidence of pain; and (4) the claimant’s age, education and work history.

Id. at 1005. Although “a claimant bears the burden of demonstrating an inability to return

to his past relevant work, the [Commissioner of Social Security] has an obligation to

develop a full and fair record.” Schnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987)

(citations omitted). If a plaintiff proves that she cannot do her past relevant work, it then

becomes the Commissioner’s burden—at the fifth step—to prove that the plaintiff is

capable—given her age, education, and work history—of engaging in another kind of

substantial gainful employment that exists in the national economy. Phillips, supra, 357

F.3d at 1237; Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999), cert. denied, 529


       3
               “Unpublished opinions are not considered binding precedent, but they may be
cited as persuasive authority.” 11th Cir.R. 36-2.


                                              4
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 5 of 15                    PageID #: 531



U.S. 1089, 120 S.Ct. 1723, 146 L.Ed.2d 644 (2000); Sryock v. Heckler, 764 F.2d 834,

836 (11th Cir. 1985).

       The task for the Magistrate Judge is to determine whether the Commissioner’s

decision to deny claimant benefits is supported by substantial evidence. Substantial

evidence is defined as more than a scintilla and means such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion. Richardson v.

Perales, 402 U.S. 389, 91 S.Ct. 1420, 28 L.Ed.2d 842 (1971). “In determining whether

substantial evidence exists, we must view the record as a whole, taking into account

evidence favorable as well as unfavorable to the Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986).4 Courts are precluded, however, from

“deciding the facts anew or re-weighing the evidence.” Davison v. Astrue, 370 Fed.

Appx. 995, 996 (11th Cir. Apr. 1, 2010) (per curiam), citing Dyer v. Barnhart, 395 F.3d

1206, 1210 (11th Cir. 2005). And, “[e]ven if the evidence preponderates against the

Commissioner’s findings, [a court] must affirm if the decision reached is supported by

substantial evidence.” Id., citing Crawford v. Commissioner of Social Security, 363 F.3d

1155, 1158-1159 (11th Cir. 2004).

       On appeal to this Court, Mahan asserts two reasons the Commissioner’s

decision to deny her benefits is in error (i.e., not supported by substantial evidence): (1)

the ALJ erred in rejecting the opinion of the treating physician, Dr. Glenton W. Davis;

and (2) the ALJ’s RFC determination is not supported by substantial evidence. Given

that Plaintiff argues that the RFC determination is not supported by the evidence



       4
               This Court’s review of the Commissioner’s application of legal principles,
however, is plenary. Walker v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987).


                                                5
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 6 of 15                  PageID #: 532



principally because the ALJ improperly weighed the opinion evidence and gave more

weight to the opinion of the non-examining reviewing physician, Dr. Gloria Sellman, over

that of treating physician Dr. Davis (Doc. 13, at 8), the Court considers Plaintiff’s two

assignments of error together.

       A.     ALJ’s RFC Determination and His Consideration of the Opinions of

Treating Physician Dr. Glenton Davis versus those of Dr. Gloria Sellman. Plaintiff

attacks the ALJ’s RFC determination (see Tr. 25, Finding 5), and ultimate decision of

non-disability, by principally arguing that the ALJ improperly considered the opinion

evidence of record and, in particular, improperly according little weight to the opinions of

her treating physician, Dr. Glenton Davis.

       The responsibility for making the residual functional capacity determination rests

with the ALJ. Compare, e.g., 20 C.F.R. § 404.1546(c) (“If your case is at the

administrative law judge hearing level . . ., the administrative law judge . . . is

responsible for assessing your residual functional capacity.”) with, e.g., Packer v.

Commissioner, Social Security Admin., 542 Fed. Appx. 890, 891-892 (11th Cir. Oct. 29,

2013) (per curiam) (“An RFC determination is an assessment, based on all relevant

evidence, of a claimant’s remaining ability to do work despite her impairments. There is

no rigid requirement that the ALJ specifically refer to every piece of evidence, so long as

the ALJ’s decision is not a broad rejection, i.e., where the ALJ does not provide enough

reasoning for a reviewing court to conclude that the ALJ considered the claimant’s

medical condition as a whole.” (internal citation omitted)). A plaintiff’s RFC—which

“includes physical abilities, such as sitting, standing or walking, and mental abilities,

such as the ability to understand, remember and carry out instructions or to respond



                                               6
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 7 of 15                 PageID #: 533



appropriately to supervision, co-workers and work pressure[]”—“is a[n] [] assessment of

what the claimant can do in a work setting despite any mental, physical or

environmental limitations caused by the claimant’s impairments and related symptoms.”

Watkins v. Commissioner of Social Security, 457 Fed. Appx. 868, 870 n.5 (11th Cir.

Feb. 9, 2012) (citing 20 C.F.R. §§ 404.1545(a)-(c), 416.945(a)-(c)); see also 20 C.F.R. §

404.1545(a)(3) (in assessing RFC, the Commissioner is required to consider

“descriptions and observations of [the claimant’s] limitations from [] impairments,

including limitations that result from [] symptoms, such as pain, provided by [the

claimant] . . . .”). Because “[a]n RFC determination is an assessment, based on all

relevant evidence, of a claimant’s remaining ability to do work despite her

impairments[,]” Packer, supra, 542 Fed.Appx. at 891, consideration of a claimant’s

testimony and credibility is certainly an aspect of any such determination, see id. at 892

(in finding that Plaintiff had failed to establish that her RFC assessment was not

supported by substantial evidence, the Eleventh Circuit considered, among other

matters, the ALJ’s consideration of Packer’s testimony, specifically the credibility

determination).

       To find that an ALJ’s RFC determination is supported by substantial evidence, it

must be shown that the ALJ has “’provide[d] a sufficient rationale to link’” substantial

record evidence “’to the legal conclusions reached.’” Ricks v. Astrue, 2012 WL

1020428, *9 (M.D. Fla. Mar. 27, 2012) (quoting Russ v. Barnhart, 363 F. Supp. 2d 1345,

1347 (M.D. Fla. 2005)); compare id. with Packer v. Astrue, 2013 WL 593497, *4 (S.D.

Ala. Feb. 14, 2013) (“’[T]he ALJ must link the RFC assessment to specific evidence in

the record bearing upon the claimant’s ability to perform the physical, mental, sensory,



                                             7
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 8 of 15                     PageID #: 534



and other requirements of work.’”), aff’d, 542 Fed. Appx. 890 (11th Cir. Oct. 29, 2013);

see also Hanna v. Astrue, 395 Fed. Appx. 634, 636 (11th Cir. Sept. 9, 2010) (per

curiam) (“The ALJ must state the grounds for his decision with clarity to enable us to

conduct meaningful review. . . . Absent such explanation, it is unclear whether

substantial evidence supported the ALJ’s findings; and the decision does not provide a

meaningful basis upon which we can review [a plaintiff’s] case.” (internal citation

omitted)).5 However, in order to find the ALJ’s RFC assessment supported by

substantial evidence, it is not necessary for the ALJ’s assessment to be supported by

the assessment of an examining or treating physician. See, e.g., Packer, supra, 2013

WL 593497, at *3 (“[N]umerous court have upheld ALJs’ RFC determinations

notwithstanding the absence of an assessment performed by an examining or treating

physician.”); McMillian v. Astrue, 2012 WL 1565624, *4 n.5 (S.D. Ala. May 1, 2012)




       5
                It is the ALJ’s (or, in some cases, the Appeals Council’s) responsibility, not the
responsibility of the Commissioner’s counsel on appeal to this Court, to “state with clarity” the
grounds for an RFC determination. Stated differently, “linkage” may not be manufactured
speculatively by the Commissioner—using “the record as a whole”—on appeal, but rather, must
be clearly set forth in the Commissioner’s decision. See, e.g., Durham v. Astrue, 2010 WL
3825617, *3 (M.D. Ala. Sept. 24, 2010) (rejecting the Commissioner’s request to affirm an ALJ’s
decision because, according to the Commissioner, overall, the decision was “adequately
explained and supported by substantial evidence in the record”; holding that affirming that
decision would require that the court “ignor[e] what the law requires of the ALJ[; t]he court ‘must
reverse [the ALJ’s decision] when the ALJ has failed to provide the reviewing court with
sufficient reasoning for determining that the proper legal analysis has been conducted’” (quoting
Hanna, 395 Fed. Appx. at 636 (internal quotation marks omitted))); see also id. at *3 n.4 (“In his
brief, the Commissioner sets forth the evidence on which the ALJ could have relied . . . . There
may very well be ample reason, supported by the record, for [the ALJ’s ultimate conclusion].
However, because the ALJ did not state his reasons, the court cannot evaluate them for
substantial evidentiary support. Here, the court does not hold that the ALJ’s ultimate conclusion
is unsupportable on the present record; the court holds only that the ALJ did not conduct the
analysis that the law requires him to conduct.” (emphasis in original)); Patterson v. Bowen, 839
F.2d 221, 225 n.1 (4th Cir. 1988) (“We must . . . affirm the ALJ’s decision only upon the reasons
he gave.”).



                                                 8
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 9 of 15                 PageID #: 535



(noting that decisions of this Court “in which a matter is remanded to the Commissioner

because the ALJ’s RFC determination was not supported by substantial and tangible

evidence still accurately reflect the view of this Court, but not to the extent that such

decisions are interpreted to require that substantial and tangible evidence must—in all

cases—include an RFC or PCE from a physician” (internal punctuation altered and

citation omitted)); but cf. Coleman v. Barnhart, 264 F.Supp.2d 1007 (S.D. Ala. 2003).

       In this case, the Court finds that the ALJ linked his RFC assessment—that is, a

range of light work with limitations—to specific evidence in the record bearing upon

Mahan’s ability to perform the physical, mental, sensory and other requirements of

work. (Compare Tr. 25 with generally Tr. 77-81, 223-25, 271-81, 324-25, 416- 30 & 432-

51). The ALJ explained in some detail how the medical evidence of record supported

the components of his RFC determination (see id. at 26-30; compare id. with Tr. 25)

and, in particular, the Court observes that the ALJ’s RFC determination is consistent

with the objective radiological/MRI evidence of record (compare Tr. 25 with Tr. 279-80

(June 17, 2016 MRI of the lumbar spine reflecting some lumbar spondylosis, most

significant at L5-S1 on the left where there was an intraforaminal bulge resulting in

moderate neural foraminal stenosis); Tr. 324-25 (May 9, 2016 x-rays showed severe

degenerative disc disease at L5-S1 but no significant change when compared to the

exam in 2014); and Tr. 422 (unenhanced CT scan of the cervical spine revealed mild

multilevel degenerative changes without identifiable high-grade spinal canal or foraminal

stenosis)), as well as the objective examination findings of Dr. Jeffry Pirofsky (compare

Tr. 271-72 (on September 6, 2016, Mahan’s gait was antalgic, lumbar range of motion

was decreased by 40% and bilateral hip range of motion was decreased by 30%;



                                              9
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 10 of 15                 PageID #: 536



however, there was no palpable tenderness or muscle spasm over the lumbar spine or

paralumbar musculature, muscle tone was normal, no scoliosis was appreciated, there

was no abnormality with respect to kyphosis or lordosis, no asymmetry was

appreciated, there was no dermal stigmata, no tenderness was appreciated over the

bilateral SI joints, no spinal deformities were appreciated, straight leg raise was

negative in both the seated and supine position, no muscle atrophy or pelvic asymmetry

were appreciated, and there was 5/5 strength in all major muscle groups tested in the

bilateral lower extremities, with those extremities being grossly intact to pinprick); Tr.

273-74 (identical examination findings documented by Dr. Pirofsky on August 3, 2016,

with the additional notation that Mahan appeared to be in “moderate discomfort”)) and

Dr. Glenton Davis, plaintiff’s treating physician (compare Tr. 25 with Tr. 293-98 (office

notes from Dr. Davis from June of 2016 through December of 2016 objectively reflect

stable extremities, save for November 7, 2016, when Davis noted L-spine tenderness

consistent with lumbar disc disease) & 432-51 (office notes from Dr. Davis for the period

January of 2017 through April of 2018 objectively reflect that Mahan’s extremities were

stable)). These predominantly normal objective findings, combined with the

conservative treatment of Plaintiff’s back and neck pain—back brace, pain medications,

etc.—are consistent with and provide substantial support for the ALJ’s RFC

determination. Moreover, despite Plaintiff’s argument that the ALJ erred in failing to

accord appropriate weight to the opinions of her treating physician, Dr. Glenton Davis,

this Court does not agree and finds both the weight afforded Dr. Davis’ opinions and the

ALJ’s RFC assessment supported by substantial evidence in the record.




                                             10
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 11 of 15                PageID #: 537



       “Weighing the opinions and findings of treating, examining, and non-examining

physicians is an integral part of the process for determining disability.” Kahle v.

Commissioner of Social Security, 845 F.Supp.2d 1262, 1271 (M.D. Fla. 2012). In

general, “the opinions of examining physicians are given more weight than those of non-

examining physicians, treating physicians are given more weight than those of

physicians who examine but do not treat, and the opinions of specialists are given more

weight on issues within the area of expertise than those of non-specialists.” McNamee

v. Social Sec. Admin., 164 Fed.Appx. 919, 923 (11th Cir. Jan. 31, 2006). Indeed, “the

ALJ must give the opinion of the treating physician ‘substantial or considerable weight

unless “good cause” is shown to the contrary.’” Williams v. Astrue, 2014 WL 185258, *6

(N.D. Ala. Jan. 15, 2014), quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 (11th Cir.

2004) (other citation omitted); see Nyberg v. Commissioner of Social Security, 179

Fed.Appx. 589, 591 (11th Cir. May 2, 2006) (citing to same language from Crawford v.

Commissioner of Social Security, 363 F.3d 1155, 1159 (11th Cir. 2004)).

       Good cause is shown when the: “(1) treating physician’s opinion was not
       bolstered by the evidence; (2) evidence supported a contrary finding; or
       (3) treating physician’s opinion was conclusory or inconsistent with the
       doctor’s own medical records.” Phillips v. Barnhart, 357 F.3d 1232, 1241
       (11th Cir. 2004). Where the ALJ articulate[s] specific reasons for failing to
       give the opinion of a treating physician controlling weight, and those
       reasons are supported by substantial evidence, there is no reversible
       error. Moore [v. Barnhart], 405 F.3d [1208,] 1212 [(11th Cir. 2005)].

Gilabert v. Commissioner of Social Sec., 396 Fed.Appx. 652, 655 (11th Cir. Sept. 21,

2010) (per curiam).

       The ALJ analyzed Dr. Davis’ April 17, 2018 opinions—on a Physical Medical

Source Statement and a Clinical Assessment of Pain form—in the following manner:




                                             11
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 12 of 15                    PageID #: 538



       The undersigned has considered the opinion of the claimant’s treating
       [physician,] Dr. Glenton Davis[,] and gives it little weight (Exhibit 8F). Dr.
       Davis opined that the claimant could only sit for 1 hour per day and could
       only stand or walk for 1 hour per day. He stated that she could lift no more
       than 5 pounds and could rarely reach, push or pull. He also indicated that
       she could rarely stoop or climb and that her impairments would force her
       to miss work more than three days per month. Dr. Davis’ opinion is not
       consistent with the evidence as a whole or his own objective findings as
       set out above. In 2017 and 2018 the claimant reported only minor pain
       symptoms, 3/10 level pain, while Dr. Davis generally noted that she was
       stable, appeared [to be] in no acute distress, and was doing well on her
       medication regimen. There are no complaints to him that come anywhere
       close to matching the level of debilitation he opined in the Medical Source
       Statement. And, as a separate consideration, the undersigned notes that
       Dr. Davis had previously reported only that the claimant should be limited
       to light duty. In fact, that statement is consistent with the functional
       capacity determination in this decision and, if it had been set out in the
       form of an opinion—as that term is used in Social Security disability
       regulations—it would have received substantial weight. The opinion at
       Exhibit 8F, though, is not deserving of such weight, as it is contradictory of
       the evidence generally and of Dr. Davis’ own notes particularly.

(Tr. 30).

       Good cause for failing to accord a treating physician’s opinion substantial weight

exists where, as here, the treating physician’s own medical records do not support that

opinion (or those opinions). Gilabert, supra, 396 Fed.Appx. at 655. There are absolutely

no objective findings (e.g., range of motion limitations, inability to heel/toe walk, positive

straight leg raise test, tenderness of the lumbar or cervical spine, muscle spasms in the

lumbar or cervical spines) in Dr. Davis’ medical records from January of 2017 through

April of 2018 (see Tr. 432-51)6 which would support any of the significant limitations

noted on Davis’ April 17, 2018 Physical Medical Source Statement (compare id. with Tr.


       6
               During the entirety of the relevant period for disability purposes of September 30,
2016 onward (see Tr. 23 (September 30, 2016 is the alleged onset date of disability)), Dr. Davis’
medical records contain but one objective finding of note: on November 7, 2016, and in the
context of “Extremities,” Mahan was found to have L-spine tenderness consistent with lumbar
disc disease (Tr. 294).


                                               12
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 13 of 15                     PageID #: 539



453). Indeed, on each office visit during this January 2017 to April 2018 time period,

Davis only objectively noted that Mahan’s extremities were stable (Tr. 432, 434, 436-42,

444, 449 & 450-51), and on April 10, 2017, October 24, 2017, January 29, 2018, and

March 5, 2018, indicated that Plaintiff was in no acute distress on examination (see Tr.

434, 440 & 450-51). Therefore, the ALJ’s decision to afford “little” weight to Dr. Davis’

Physical Medical Source Statement is supported by substantial evidence.

       The same is true for the ALJ’s implicit rejection of Dr. Davis’ Clinical Assessment

of Pain form (see Tr. 454). Although the ALJ did not refer specifically to this form, it is

clear he was taking aim at the opinions expressed thereon since that form is part and

parcel of Exhibit 8F (compare id. with Tr. 30) and in giving little weight to the entirety of

Exhibit 8F, the ALJ prominently pointed out that “[i]n 2017 and 2018 the claimant

reported only minor pain symptoms, 3/10 level pain, while Dr. Davis generally noted that

she was stable, appeared in no acute distress, and was doing well on her medication

regimen.” (Tr. 30). The subjective and objective “pain” evidence documented in Dr.

Davis’ treatment records is generally in accordance with the ALJ’s summarization

(compare id. with Tr. 432, 434, 436-42, 444 & 449-51)7 and, in fact, the office notes

from January 25, 2017 (Tr. 444), February 13, 2017 (Tr. 442), April 10, 2017 (Tr. 440),

June 5, 2017 (Tr. 438), December 5, 2017 (Tr. 432), and April 17, 2018 (Tr. 449), the

very date Dr. Davis completed the two forms which make up his opinion (compare id.

with Tr. 453-54), do not contain any reports from Mahan regarding back or neck pain.


       7
                 The one exception is that on January 29, 2018, Mahan reported pain on a daily
basis, described as 5 to 6 (Tr. 451); however, that same date, Davis objectively reported that
Plaintiff was in no acute distress and her extremities were stable (id.). Thus, Mahan’s subjective
complaints of at most “moderate” pain on this date were belied by Dr. Davis’ lack of any
objective findings.


                                                13
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 14 of 15                   PageID #: 540



Therefore, Dr. Davis’ findings on the Clinical Assessment of Pain form—including that

pain is present to such an extent as to be distracting to adequate performance of daily

activities and physical activity greatly increases pain to such a degree as to cause

distraction from task or total abandonment of task. etc.—are wholly inconsistent with the

treating physician’s own medical records and were properly afforded little weight by the

ALJ.8

        Based on the foregoing discussion, the undersigned finds that the ALJ’s decision

to afford little weight to the opinions expressed by Dr. Davis on April 17, 2018 is

supported by substantial evidence and, as a consequence, also finds the ALJ’s RFC

determination supported by substantial evidence. As aforesaid, the ALJ explained in

detail how the medical evidence of record supported the components of his RFC

determination and, therefore, properly linked his RFC assessment to specific evidence

in the record bearing upon Mahan’s ability to perform the physical, mental, sensory and

other requirements of work.

        Because Plaintiff raises no other issues, the Commissioner’s fourth-step

determination is due to be affirmed. Compare Land v. Commissioner of Social Security,

494 Fed.Appx. 47, 49 & 50 (11th Cir. Oct. 26, 2012) (“[S]tep four assesses the



        8
                 The undersigned notes that though “substantial” weight was given to the opinion
of non-examiner Dr. Gloria Sellman (Tr. 30), it is apparent, as stated by the ALJ himself, that
opinion did not form “the complete basis for the residual functional capacity finding in this
decision.” (Id.; see id. (explaining that in reaching his RFC determination, the ALJ considered
much more evidence than the evidence considered by Sellman, including medical evidence
submitted at the hearing, etc.)). And that this is true is clear from the fact that Dr. Sellman
concluded that Mahan could perform medium work (see Tr. 77), whereas the ALJ clearly found
that Plaintiff can only perform a range of light work with limitations (compare id. with Tr. 25).
More importantly, as reflected above, given that the objective medical evidence of record from
Drs. Davis and Pirofsky support the ALJ’s RFC determination, the Court finds no reversible error
in the ALJ’s decision to afford substantial weight to Sellman’s opinion.


                                               14
Case 2:19-cv-00858-MU Document 22 Filed 04/23/20 Page 15 of 15                  PageID #: 541



claimant’s RFC to determine whether the claimant is capable of performing ‘past

relevant work.’ . . . A claimant’s RFC takes into account both physical and mental

limitations. . . . Because more than a scintilla of evidence supported the ALJ’s RFC

assessment here, we will not second-guess the Commissioner’s determination.”) with

Phillips, supra, 357 F.3d at 1238-1239 (“At the fourth step, the ALJ must assess: (1) the

claimant’s residual functional capacity []; and (2) the claimant’s ability to return to [his]

past relevant work. As for the claimant’s RFC, the regulations define RFC as that which

an individual is still able to do despite the limitations caused by his or her impairments.

Moreover, the ALJ will assess and make a finding about the claimant’s residual

functional capacity based on all the relevant medical and other evidence in the case.

Furthermore, the RFC determination is used both to determine whether the claimant: (1)

can return to [his] past relevant work under the fourth step; and (2) can adjust to other

work under the fifth step . . . . If the claimant can return to [his] past relevant work, the

ALJ will conclude that the claimant is not disabled. If the claimant cannot return to [his]

past relevant work, the ALJ moves on to step 5.” (internal citations, quotation marks,

and brackets omitted; brackets added)).

                                       CONCLUSION

       It is ORDERED that the decision of the Commissioner of Social Security denying

Plaintiff benefits be affirmed.

       DONE and ORDERED this the 23rd day of April, 2020.

                                            s/P. Bradley Murray
                                            UNITED STATES MAGISTRATE JUDGE




                                              15
